United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE NAVY, TRIDENT
REFIT FACILITY, Kings Bay, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-743
Issued: July 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2007 appellant filed a timely appeal from a November 28, 2006 merit
decision of the Office of Workers’ Compensation Programs denying his claim and a
December 12, 2006 decision denying continuation of pay. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he sustained a lower back
injury while in the performance of duty on September 25, 2006; and (2) whether the Office
properly denied appellant’s claim for continuation of pay.
FACTUAL HISTORY
On September 25, 2006 appellant, then a 50-year-old shipfitter, filed a Form CA-1
traumatic injury claim alleging that he injured his back while in the performance of duty that
day. He felt his back pinch as he was stepping off the brow and the back pain worsened as he

started to needle gun the deck. Appellant stopped work on September 25, 2006 and was released
to light duty on October 18, 2006.
In a September 29, 2006 report, Dr. Diwakar Nagula, an osteopath, noted that appellant’s
April 2005 low back injury had resolved and that he sustained a new injury on September 25,
2006 when he took a step down while carrying a heavy tool bag on his right shoulder. He
provided an impression of low back pain and suspected lumbar herniated nucleus pulposus.
Dr. Nagula recommended a magnetic resonance imaging (MRI) scan and that appellant remain
off work until further notice.
On October 17, 2006 the Office advised appellant that the evidence received was
insufficient to establish that he sustained an injury on September 25, 2006 and that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. Appellant was asked to submit a medical report from his treating physician describing
his symptoms and the medical reasons for his condition and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that he submit
the additional evidence within 30 days.
In response, appellant submitted a September 27, 2006 Form CA-16 authorization for
examination and/or treatment in which the employing establishment authorized Southeast Spine
and Rehabilitation to treat appellant for up to 60 days; a September 25, 2006 mishap report; a
September 27, 2006 mishap memorandum from the employing establishment; and an
October 17, 2006 MRI scan report.1 In an October 18, 2006 workers’ compensation update from
Southeast Spine & Rehabilitation, a left herniated nucleus pulposus at level L4-5 was diagnosed.
Appellant was advised that he could return to work with restrictions.
By decision dated November 28, 2006, the Office denied appellant’s claim, finding that
he failed to submit sufficient medical evidence in support of his claim. By decision dated
December 12, 2006, the Office denied authorization of continuation of pay.2
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of proof to establish the essential elements of his claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which

1

The MRI scan report noted moderate degenerative disc disease changes at L4-5 with broad-based bulging with
mild central and left-sided protrusion, mild stenosis at the L4-5 level and small facet effusions.
2

On appeal, appellant submitted new medical evidence. However, the Board has no jurisdiction to review
evidence that was not before the Office at the time of its final decision. See 20 C.F.R. § 501.2(c); George A.
Rodriguez, 57 ECAB ___ (Docket No. 05-490, issued November 18, 2005).
3

5 U.S.C. §§ 8101-8193.

2

compensation is claimed are causally related to the employment injury.4 When an employee
claims that he sustained a traumatic injury in the performance of duty, he must establish the fact
of injury, consisting of two components, which must be considered in conjunction with one
another. The first is whether the employee actually experienced the incident that is alleged to
have occurred at the time, place and in the manner alleged. The second is whether the
employment incident caused a personal injury and generally this can be established only by
medical evidence.5
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence that includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.6 The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.8 An award of
compensation may not be based on appellant’s belief of causal relationship.9 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.11
ANALYSIS -- ISSUE 1
In this case, it is uncontested that appellant experienced the employment incident at the
time, place and in the manner alleged. The Board therefore finds that the evidence supports that
the employment incident occurred as alleged. The issue, therefore, is whether appellant has
submitted sufficient medical evidence to establish that the September 25, 2006 employment
4

Robert Broome, 55 ECAB 339 (2004).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003). The term injury
as defined by the Act, refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

John W. Montoya, 54 ECAB 306 (2003).

8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Id.

11

20 C.F.R. § 10.303(a).

3

incident caused an injury. Appellant has not submitted sufficient, probative medical evidence to
establish that the September 25, 2006 employment incident caused a personal injury and
resultant disability.
The only medical documents appellant submitted were Dr. Nagula’s September 29, 2006
report and an October 17, 2006 MRI scan report.12 Dr. Nagula diagnosed low back pain and
suspected a lumbar herniated nucleus pulposus. He opined that appellant was totally disabled.
However, Dr. Nagula did not provide a definite diagnosis as to the cause of appellant’s back pain
or provide a rationalized statement explaining how the employment incident caused or
contributed to appellant’s low back condition. Dr. Nagula’s report is insufficient to establish
appellant’s claim.
While the October 17, 2006 MRI scan report contained findings, the diagnostic report
does not address how appellant’s low back symptoms were caused or aggravated by factors of
appellant’s employment. Without an opinion on causal relation, the MRI scan report is
insufficient to establish appellant’s claim of injury.
There is insufficient probative, rationalized evidence in the record that appellant’s lower
back injury was work related. The Office advised appellant of the evidence required to establish
his claim; however, appellant failed to submit such evidence. Appellant did not provide a
medical opinion which describes or explains how the work incident of September 25, 2006
caused or contributed to his low back injury. Accordingly, he did not establish that he sustained
a low back injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8118(a)13 of the Act provides for payment of continuation of pay, not to exceed
45 days, to an employee “who has filed a claim for a period of wage loss due to traumatic injury
with his immediate supervisor on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title.”14 The regulations implementing the Act provide that
an employee is not entitled to continuation of pay unless the employee has sustained a traumatic
injury.15

12

While the October 18, 2006 workers’ compensation note from Southeast Spine & Rehabilitation diagnosed left
herniated nucleus pulposus, there is no indication that this report was signed by a physician. To constitute
competent medical opinion evidence, the medical evidence submitted must be signed by a qualified physician. See
Vickey C. Randall, 51 ECAB 357 (2000).
13

5 U.S.C. § 8118(a).

14

Section 8122(a)(2) provides that written notice of injury was given as specified in section 8119, which provides
for a 30-day time limitation for filing a claim of a traumatic injury. 5 U.S.C. § 8119(a), (c), 8122(a)(2).
15

20 C.F.R. § 10.205(a)(1).

4

ANALYSIS -- ISSUE 2
To establish entitlement to continuation of pay,16 appellant must sustain a traumatic
injury. In the present case, appellant failed to meet his burden of proof in establishing that he
sustained a lower back injury in the performance of duty on September 25, 2006. As appellant
did not sustain a traumatic injury, he is not entitled to continuation of pay.
The Board notes that appellant is still entitled to reimbursement for payment of expenses
incurred for medical treatment for up to 60 days beginning September 27, 2006, the date the
employing establishment official issued the Form CA-16, authorization for examination. By
Form CA-16, authorization for examination and/or treatment, signed by an employing
establishment official on September 27, 2006, appellant was authorized to review medical care
for a period of up to 60 days at the Southeast Spine and Rehabilitation. The employing
establishment’s authorization for appellant to obtain medical examination and/or treatment
created a contractual obligation to pay for the cost of necessary medical treatment regardless of
the action taken on the claim.17
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a lower back injury
in the performance of duty on September 25, 2006. The Office properly denied his request for
continuation of pay.

16

Continuation of pay is different from compensation for disability. See William E. Ostertag, 33 ECAB 1925,
1935-36 (1982). Continuation of pay, for the purposes of section 8118(a) of the Act, is the employee’s “pay,” while
“compensation” is the money allowance or other benefit paid to an employee for a work-related disability under the
Employees’ Compensation Fund.
17

Kimberly Kelly, 51 ECAB 582 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 12 and November 28, 2006 are affirmed.
Issued: July 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

